The majority seem to have entirely overlooked what to me is a very important circumstance, conclusive against the exercise of ordinary care by Vogel. The tire marks on the highway showed that his brakes were actually applied at least 30 feet before his car collided with the Johnson car. This shows to a certainty that he saw the Johnson car at least 35 or 40 feet before his brakes were applied. It is a matter of common knowledge, and public tests by experts have demonstrated, that at 35 miles an hour the "thinking period" after observation of an obstruction and before brakes can be made to function carries a car a minimum of 35 or 40 feet. Courts can no longer ignore a fact so commonly known and so frequently demonstrated. It demonstrates to a certainty that Miss Anderson's opinion was at fault when she said that she and Vogel first discovered the Johnson car when it was within 30 feet. With statutory lights such as it may be presumed Vogel had (Miss Anderson says his lights were all right), the presence of the car must have been revealed at least 200 feet away. (The brush referred to by the majority did not obstruct the horizon where the road met it.) Vogel in the exercise of an ordinarily prudent lookout should have seen the Johnson car long before he did see it. His attention may have been elsewhere, but that he did see it at least 65 or 70 feet before he struck it is not to be gainsaid on this record. Otherwise he would not have started to put on his brakes. The traveled road was 32 feet wide, 20 to 25 feet of it wholly unobstructed, straight, smooth, offering the best of traction, and without a single element to distract his attention. Any driver of ordinary prudence with at least a quarter of a city block between him and the Johnson car could and would have missed it by many feet. It was the car and not Johnson that caused Vogel's death when the brakes were applied and Vogel was swinging his car hard to the left, trying at that late moment to avoid the Johnson car. He was not trying to avoid Johnson for he turned directly toward him and killed him instantly, throwing his body into the east ditch. From the marks on the highway, Vogel had a clear space of at least 20 and probably 25 feet into which to turn. These are established *Page 519 
facts. Assuming that he was driving with his hands on the steering wheel as prudence would dictate, no "thinking period" was required to get them there and very little to start the wheel turning. His opportunity to turn away from the Johnson car was abundant. His reaction to the situation should have been almost instinctive. Motorists are constantly required to act within fractions of a second and with no more opportunity to reflect than had Vogel here. If as Sherwin testified and the force of the impact indicated he was driving faster than 35 miles an hour, the "thinking period" must have covered a correspondingly longer distance and he must have actually seen the car when still farther from it. In either case it appears to me that reasonable minds must conclude that his conduct lacked the prudence that would be exercised by the ordinary driver.
There was nothing to divert his attention from the road. The Johnson car was a conspicuous object. To a driver with his mind on his job, there was abundant opportunity to avoid it after prudent observation would have revealed it. It seems to me that the Orrvar case, 189 Minn. 306, 249 N.W. 42, is controlling here.
Passing from the particular to the general, it is common knowledge that a relatively large number of verdicts for the plaintiff in these automobile cases is explainable only by the fact that the defendant is insured. More and more our records show cases of obvious cooperation, if not collusion, between plaintiff and defendant to make sure if possible that the latter's insurer will have to pay. Putting aside the invitation to perjury, the result is not justice, but, however judicially approved, an arbitrary and capricious attempt to redistribute supposed wealth. Some may even think that it is a process of "soaking the rich." But everybody knows (at least anybody who cares to think through the proposition must know), that, while property is redistributed, disproportionate wealth is not touched. That is simply because affected insurance companies, if they are able to remain in business (many have been compelled to quit) recoup the losses, both just and unjust, imposed upon them by juries by increasing premium or assessment rates. The burden is merely passed on to the motoring public. The process *Page 520 
goes far to explain why Minnesotans are paying excessive premiums for their automobile insurance. To the extent that judges sustain verdicts which lack support of adequate evidence they but add another increment to an already heavy burden. An even more serious result is that as cost of insurance goes up the number of car owners insured goes down. An increasing number of motorists go without insurance because they cannot pay for it. In proportion, the protection of the general public is decreased.